[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
The Robertson Tire  Auto Company procured certiorari from the judge of probate to bring up to the circuit court the cause pending between it and R.E. Osborn. Osborn interposed a motion to dismiss the petition and writ of certiorari, which motion the court overruled, and Osborn appealed. Appeal dismissed.
(1) This appeal is prosecuted from an order of the circuit court of Jefferson county overruling the appellant's motion to dismiss the petition and writ of certiorari theretofore granted by the judge of probate of Jefferson county under the provisions of section 4714 of the Code of 1907.
Manifestly, this is not a "final judgment" from which an appeal is authorized by the statute, Code 1907, § 2837. Nor is it such an interlocutory judgment as will support an appeal. — Code 1907, § 2841.
(2) The appeal not conferring jurisdiction upon this court to review the order, it will be dismissed at appellant's cost. — Ledbetter v. Vinton, 108 Ala. 644, 18 So. 692; Crumley v.Bryan, 69 Ala. 91.
Appeal dismissed. *Page 359